ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that KIMBERLY A. HINTZE, a/k/a KIMBERLY HINTZE-WILCE, of JERSEY CITY, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), *549RPC 1.4(a) (failure to communicate) and RPC 8.1(b) (failure to cooperate with ethics authorities);
And respondent having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that KIMBERLY A. HINTZE, a/k/a KIMBERLY HINTZE-WILCE, is hereby reprimanded; and it is further
ORDERED that respondent enroll in the next offering of the legal education course of the Ethics Diversionary Program offered by the New Jersey State Bar Association; and it is further
' ORDERED that respondent practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.